Order entered December 10, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00832-CR

                         BRANDON DAMOND WOODS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-81312-2018

                                            ORDER
       Before the Court is appellant’s December 6, 2019 second motion for extension of time to

file his brief. We GRANT the motion and ORDER appellant’s brief due on or before January 6,

2020. The failure to file a brief by that date may result in the appeal being abated for a hearing.

See TEX. R. APP. P. 38.8(b)(3).


                                                      /s/   CORY L. CARLYLE
                                                            JUSTICE